Case 0:17-cv-60533-JEM Document 264 Entered on FLSD Docket 09/19/2019 Page 1 of 2



                          UNITED STATES DISTIUCT COURT FOR THE
                              SOU TH ERN D ISTRICT OF FLO RD A
                                FORT LAU D ERD A LE D IVISION

                   C aseN um ber:17-60533-CIV -M V TIN EZ-O TA ZO -% Y ES

   RODNEY SCOTT PATTERSON ,

          Plaintiff,

   VS.

   A M ERICA N A IRLIN ES,IN C.,

          D efendant.
                                                 /

    ORDER ADOPTING M A GISTM TE JUDGE'S REPORT AND RECOM M ENDATION

          TH IS M A TTER w as referred to the H onorable A licia M . Otazo-Reyes,U nited States

   M agistrate Judge, for a R eport and Recom m endation on Defendant A m erican A irlines'

   (Gr efendanf')M otion forSanctions,(ECF No.1541. M agistrate Judge Otazo-Reyesheld an
   EvidentiaryHearingonthism atteronAugust26,2019.Thereafter,M agistrateJudgeOtazo-Reyes

   issued aReportand Recommendation,EECF No.2552,recommending thatDefendant'sMotion
   fo'rsanctionsbe oBx lso . Plaintil f
                                      uedaM emorandum tocorrecttheRecord,(ECFxo.2621.
  'P1à
     'intiffdoesnot-objecttotherecommendationoftheV agistrateJudge;rather,Plaintifffiledthe
   M emorandum to addressalleged errorsintheM agistrate'srecitation ofthefacm albackground as

   well as the evidence presented at the Evidentiary Hearing held on Defendant's M otion fol!

   Sanctions. The Com 'thasreview ed the entire file and record,hasm ade a de novo review ofthe

   issuespresented in PlaintiffsM em orandum ,and isotherwisefully advised in theprem ises.

          W ith respectto thefactualbackgrotmd setforth in the Reportand Recomm endation,this

   Courtfindsnoerror. W ithrespecttotheevidencepresentedattheEvidentiaryHearing,tM sCourt

   isin no positionto disttlrb therecitation ofthe M agistrateJudge,w hopreside,d overthe Evidentiary
Case 0:17-cv-60533-JEM Document 264 Entered on FLSD Docket 09/19/2019 Page 2 of 2




  Hearing.Accordingly,aftercarefulconsideration,itishereby

        A DJUD G ED that U nited States M agistrate Judge Alicia M . Otazo-Reyes' R eportand

  Récommendation,EECFNo.2554,isAFFIRM ED andADOPTED.Accordingly,itis
        ADJUDGED thatDefendantAmericanAirlines'M otionforSanctions,(E/FNo.1542,is
  D ENIED .

        DONEANDORDEREDinChambersatMiami,Florida,thisfX
                                                     ' dayofseptember,2019.
                                                                     ,



                                                                         I ,
                                                                 .       I .
                                                             h             1
                                                                          .J
                                                                               .
                                                                         z

                                                 JOSE Eq
                                                       /i                Z'
                                                 UNITE STATES DIS. RICT JU D GE
  Copiesprovid,ed to:
  Plaintiff;
  M agistrate Judge Otazo-Reyes;
  A 1lCounselofRecord;
  The Am long Finn
  500 N E 4th Street,2ndFloor
  FortLauderdale,Florida 33301;
  IshaKochhar,Esq.
  1806 N.Flnmingo Road #305
  PembrokePines,Florida 33028
